Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 1 of 7 PageID: 308



                                                         [Docket No. 4]

                   IN THE UNITED STATES DISTRICT
                   COURT FOR THE DISTRICT OF NEW
                       JERSEY CAMDEN VICINAGE



 Y.A.H., INC. PROFIT SHARING
 PLAN,

                  Plaintiff,               Civil No. 19-22096 (RMB/JS)

      v.
                                           MEMORANDUM OPINION/ORDER
 WIRENET, INC., et al.,

                  Defendants.




     This matter comes before the Court upon Plaintiff’s Motion

to Remand [Dkt. No. 4].     Defendant Lothar Budike removed to

this Court from the Superior Court of New Jersey, claiming both

federal question and diversity jurisdiction.         Plaintiff seeks

remand, arguing that its well-pleaded complaint does not raise

federal question jurisdiction, that Defendant Budike waived

diversity jurisdiction by multiple instances of active

participation in state court, and that the failure to join

Defendant Wirenet, Inc. means that the Notice of Removal is

defective.   For the reasons discussed below, the Court grants

Plaintiff’s Motion and remands this action to the Superior

Court of New Jersey.



                                   1
Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 2 of 7 PageID: 309



     I.   BACKGROUND

     Defendant Wirenet, Inc. borrowed $200,000.00 from

Plaintiff in August 2017 and executed a Mortgage Note (the

“Note”) with a payoff due date in August 2019.         Defendant

Budike served as Guarantor of the Note, securing the obligation

to Plaintiff with a Mortgage and assignment of rents on a

property at 1300 Atlantic Avenue, Longport, NJ 08403 (the

“Longport Property).    Defendants later executed modifications

of the Note and Mortgage, borrowing an additional $150,000.00

and revising the terms of repayment.

     On November 19, 2019, Plaintiff commenced a collection

action against Defendants in Superior Court of New Jersey, Law

Division, Burlington County (the “Collection Action” - Docket

No. BUR-L-2428-19).

     On December 4, 2019, Plaintiff commenced a foreclosure

action against Defendants in Superior Court of New Jersey to

foreclose upon the Atlantic Avenue Property (the “Foreclosure

Action” - Docket No. F-19710-19).

     On December 26, 2019, Defendant Budike filed an Answer and

Counterclaims in the Foreclosure Action.

     Previously, on December 17, 2019, Defendant Budike filed a

separate action against Plaintiff in Superior Court of New

Jersey, Law Division, Atlantic County alleging the same causes

of action contained in the Foreclosure Action Counterclaims

                                   2
Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 3 of 7 PageID: 310



(the “Atlantic County Action” – Docket No. ATL-L-3383-19).

     Then, on December 30, 2019, Defendant Budike filed a

Notice of Removal of this action to this Court, claiming both

federal question and diversity jurisdiction.

     II.   LEGAL STANDARD

     “[A]ny civil action brought in a State court of which the

district courts of the United States have original

jurisdiction, may be removed by the defendant or the

defendants, to the district court of the United States for the

district and division embracing the place where such action is

pending.” 28 U.S.C. 1441.

      “An order remanding a case to the State Court from which

it was removed [pursuant to section 1441] is not reviewable on

appeal or otherwise”. 28 U.S.C. 1447(d).

     III. ANALYSIS

     Even if this Court has subject matter jurisdiction over

the claims in question, it must first examine whether the

removal was procedurally proper.       “When a civil action is

removed solely under section 1441(a), all defendants who have

been properly joined and served must join in or consent to the

removal of the action.” 28 U.S.C. 1446(b)(2)(B).         “As courts in

this District have repeatedly explained, unless an exception

applies, ‘the rule of unanimity requires that all defendants

join in the notice of removal or give their consent within the

                                   3
Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 4 of 7 PageID: 311



thirty day period for the removal to be proper.’” Cacoilo v.

Sherman-Williams Co., 902 F. Supp. 2d 511, 518 (D.N.J. 2012)

(quoting Pinnacle Choice, Inc. v. Silverstein, Civ. No. 07-

5857, 2008 WL 2003759, at *3 (D.N.J. May 6, 2008)) (internal

quotations and emphasis omitted).       “Where a defendant who has

been properly served fails to join in, or consent to, removal

within the prescribed thirty-day time period under Section

1446(b), not only is the Notice of Removal defective on its

face, but so too is a subsequent notice of consent also filed

outside the prescribed thirty-day time period.” Cacoilo, 902 F.

Supp. 2d at 518.    “The subsequent filing of an untimely notice

of consent is of absolutely no moment, does nothing to cure the

defect in the removal procedure, and is properly rejected by

the Court.” Id. (citing, e.g., Raju v. 315 Willow Avenue Condo.

Ass’n, Civ. No. 07-3743, 2008 WL 314561, at *2-3 (D.N.J. Jan.

28, 2008)).

     In this case, the Notice of Removal was filed and signed

by Defendant Budike alone.     In it, he stated that “[o]n

information and belief no other co-defendants have been served.

On further information and belief any other co-defendants would

consent to removal.” [Notice of Removal at 2]         However, “even

where . . . no counsel has made an appearance on behalf of a

named defendant and no proof of service has been filed with

respect to that named defendant, the removing defendant

                                   4
    Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 5 of 7 PageID: 312



nevertheless has the duty to insure that such named defendant

has consented to the removal.” Cacoilo, 902 F. Supp. 2d at 522

(quoting Aqua-Gulf Transp., Inc. v. Twin Cnty. Transp., Civ.

No. 06-1952, 2006 WL 3591291, at *3 (D.N.J. Dec. 11, 2006)

(internal quotations omitted; emphasis added).             If the removing

defendant fails to obtain that consent, “the notice of removal

fails to comply with the rule of unanimity and is procedurally

defective under Section 1447(c).” Cacoilo, 902 F. Supp. 2d at

522.      Thus, even if this Court credits Defendant Budike’s

belief that Defendant Wirenet, Inc. had not been served, see

infra, he was still obligated to obtain its consent to removal.

        In his Opposition to the Motion, and in a separate

response [Dkt. No. 8] to this Court’s Order to Show Cause,

Defendant Budike makes a number of different statements

regarding the role of Defendant Wirenet in this litigation,

some of which strain the Court’s credulity. 1           Among them, he

states that Wirenet, Inc. has since 2005 been known as

“Powerweb Energy, Inc.” and is a Delaware corporation with a

principal place of business at 506 Georgetown Road,

Wallingford, PA 19086 – which is also Defendant Budike’s home

address. See Response to Order to Show Cause at 2.              In his



1 For instance, Defendant Budike asserts that “Y.A.H. identified only Lothar
E. Budike Jr. as a defendant” and thus “there is no [sic] any other parties
which can give a consent for removal in the present case.” However, the
caption in the Foreclosure Action clearly lists “WIRENET, INC.” as the first
named defendant.
                                       5
Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 6 of 7 PageID: 313



Opposition, Defendant Budike further states that if

Wirenet/Powerweb’s consent to removal is required as a co-

defendant, “such consent [to removal] will be received because

Lothar E. Budike Jr. is the president and owner of this

company”, and that Budike “certifies that he will provide a

consent from Powerweb Energy, Inc. for removal [of] the case.”

Opposition at 8 (emphasis added).       However, to this point no

such consent has been provided, nor any supporting

documentation regarding Defendant Budike’s connection to

Wirenet/Powerweb.

     Defendant Budike thus intimates that Wirenet/Powerweb is

merely an alter ego on behalf of which he may act in federal

court.   He is incorrect in this regard.       “[A]s the Supreme

Court has stated, ‘[i]t has been the law of the land for the

better part of two centuries . . . that a corporation may

appear in the federal courts only through licensed counsel.’”

U.S. v. Cocivera, 104 F.3d 566 (3d Cir. 1996) (quoting Rowland

v. California Men’s Colony, 506 U.S. 194, 201-02 (1993)).

Wirenet/Powerweb must register its consent (or otherwise) with

this Court through its legal counsel, not merely via Defendant

Budike’s “say-so”.    And even if it could, Defendant Budike

failed to file such consent within the thirty-day time period.

The Notice of Removal is therefore irrevocably defective.




                                   6
Case 1:19-cv-22096-RMB-JS Document 12 Filed 07/16/20 Page 7 of 7 PageID: 314



     IV.   CONCLUSION

     The Court finds that the Notice of Removal is defective

and that remand to the state court pursuant to 28 U.S.C.

Section 1447 is therefore proper.       Because the Court makes its

decision at the procedural threshold, it need not conduct a

subject matter jurisdiction analysis.

     THEREFORE

     IT IS on this 16th day of July 2020, hereby

     ORDERED that Plaintiff’s Motion to Remand [Dkt. No. 4] is

GRANTED; and it is further

     ORDERED that this matter is REMANDED to the Superior Court

of New Jersey, Atlantic County; and it is further

     ORDERED that the Clerk of the Court shall CLOSE this case.




                                   RENÉE MARIE BUMB
                                   UNITED STATES DISTRICT JUDGE




                                   7
